Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 5/10/2021. 
The following is the status of claims: 
Claims 1, 8, and 15 have been amended. 
Claims 5, 12 and 19 are cancelled.
Thus, claims 1-4, 6-11, 13-18 and 20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 5/10/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-4, 6-11, 13-18 and 20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 15, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 15):


“a processor; and
a memory storing instructions which when executed by the processor cause the
processor to:

generate a converted document from the ingested document based on a
conversion configuration, the converted document comprising at least one
paragraph, and

generate an index, according to an index configuration, based on the converted
document;

train a paragraph2vector (P2V) model based on the plurality of paragraphs;
retrieve and rank, via a rank model, additional ingested documents, the rank
model comprising a machine learning model;

save feedback associated with ranking the additional ingested documents; and
retrain the rank model based on the feedback.”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.
The closest prior art:
Grim et al., US Pub. No. 2006/0083214A1, teaches an improved system and method for providing a secured information vault so that individual owners of personal data may control
and manage the access and dissemination of the personal data and provides for the owner of the personal data to receive compensation for the use of the personal data, thus, in effect, the personal data becomes a valuable commodity analogous to money where centralized protected storage of personal data is provided, which minimizes the number of copies that may be in 
data formats used by various industries, where a fee may be charged for format conversions; and 
McClure US Pub. No. 20040181746, teaches an improved expert system for more efficiently and accurately deducing document structure from document formatting, the expert system including a conversion engine for converting an unstructured file to a structured file, and a verification engine, responsive to the output of the conversion engine, for generating and displaying a representation of the structured file annotated with a visual depictions of the classified components thereof so that the annotations can be modified and/or classifications can be added and/or classifications can be suggested, and/or rules for classification can be suggested and the structured file reprocessed by the conversion engine;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/1/2019, with particular attention to paragraphs 0103-0111; and the examiner also found figures 4 and 5 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/19/2021